DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 are amended to recite “ wherein the first hydraulic screen and the second hydraulic screen are configured to actuate at a threshold depth and via a threshold amount of pressure applied from a surface;” or “after one or more of the hydraulic screens are positioned at a threshold depth, actuating the one or more hydraulic screens by applying a threshold amount of pressure from a surface position;”.
These limitations are considered to be new matter. 
Applicant’s remarks  “REMARKS”, page 8 detail that support for the amendments can be found in [0001],[0013], and [0014].  The Examiner finds support for activating hydraulic screens by applying pressure to chambers and removing the annular gap in the wellbore.  However, the examiner does not find support for “actuate” nor any reference to a threshold depth or threshold pressure.  The only mention in the originally filed specification of depth are [0001] “  the screens are ran to a setting depth, which is the production zone or zones, using a running tool “, [0012] “Once at the desired depth, the string can be released and the production tubing 18 and completion tubing 20 secured to the tee assembly 16 so that the hydraulic screens can be used to support the wellbore in the production zone and, finally, so that reservoir production can begin.” And [0014] “ The series of coupled joints and hydraulic screens 22 and a pump and injector system 24 can be ran downhole to a setting depth using the controller system 14, completion tubing 20, and the running string.”.  Each of these instances refer to running the string to a depth, but  the examiner find no support for “configured to actuate at a threshold depth”.   Similarly, “pressure” is found in [0001], [0013] and [0014] and refer to applied pressure, downhole pressure and pressure in the chambers, however the specification makes not mention of an activation/ actuation pressure threshold.  Consequently, these amendments are considered to be new matter.
It is suggested to make any amendments with the language from the specification “verbatim” .  
Dependent claims are likewise rejected


Response to Arguments
Applicant’s arguments and amendments filed 9/23/22 have been fully considered.  
Applicant’s  amendments have overcome the 112 rejections in the office action dated 7/26/2022, however new language in the amendments results in a new 112 rejection, see above.
The prior art of record does not disclose  screens that are configured to “actuate at a threshold depth and via a threshold amount of pressure applied from a surface”, and consequently the prior art rejection is overcome.
Furthermore, due to applicant’s remarks, this action will be a Final rejection (second).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674